DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on March 3, 2021 has been entered.  Claims 1-20 continue to be pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 15, as currently presented claim 15 recites the limitation "the third metallic structure" in line 18 of the claim for which there is insufficient antecedent basis.  Moreover, in line 19 the claim recites that the height of the metal grid and first metallic structure are “similar.”  The scope of the term “similar,” however, is unclear.  Specifically, it is not clear how the two heights are similar to one another? For 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuhashi et al. (US 2013/0020468, hereinafter “Mitsuhashi,” previously cited) with Watanabe (US 2012/0086094, hereinafter “Watanabe” used as an evidentiary reference to show that Mitsuhashi teaches a metal grid structure disposed in the array region).
Regarding claim 1, Mitsuhashi teaches in an annotated Fig. 14 (shown below) and related text a semiconductor device, comprising: 
(e.g. layers 45-1 and 45-2 of structure 45, annotated Fig. 14 and ¶[0152]); 
a second dielectric structure (26, annotated Fig. 14 and ¶[0073]); 
a first substrate (2, annotated Fig. 14 and ¶[0073]) disposed between the first dielectric structure and the second dielectric structure (annotated Fig. 14), wherein the first substrate has an array region and a black level collection (BLC) region (annotated Fig. 14); 
a passivation structure (2b, 9b, annotated Fig. 14 and ¶¶[0090]-[0091]) disposed over the second dielectric structure, wherein the second dielectric structure is disposed between the passivation structure and the first substrate (annotated Fig. 14); 
a first metallic structure (16 and 47, annotated Fig. 14 and ¶¶[0084]-[0085] and [0152]) disposed over the first dielectric structure in the BLC region (annotated Fig. 14 and ¶¶[0155] and [0165]); 
a second metallic structure (37, annotated Fig. 14 and ¶[0158]) disposed over the passivation structure (annotated Fig. 14); and 
a third metallic structure (23, annotated Fig. 14 and ¶[0154]) disposed in the first dielectric structure (45, annotated Fig. 14), the first substrate (2, annotated Fig. 14), the second dielectric structure (26, annotated Fig. 14) and the passivation structure (2b and 9b, annotated Fig. 14); and 
a metal grid  (i.e. Mitsuhashi teaches that blocking film 16 has multiple light receiving openings 16a that correspond to the photoelectric converters 20 (¶¶[0070] and in [0084]), which would be present on the right hand side of the device disclosed by Mitsuhashi in Fig. 14 and which would result in the light blocking film forming a grid similar to that disclosed by the applicant as evidenced by Watanabe, Fig. 15) disposed over the first dielectric structure (45, annotated Fig. 14) in the array region, wherein the metal grid is separated from the first metallic structure and the third metallic structure (Mitsuhashi, annotated Fig. 14)
wherein the first metallic structure (47, annotated Fig. 14) is electrically connected to the second metallic (37, annotated Fig. 14) structure through the third metallic structure (23, annotated Fig. 14), the third metallic structure includes a first portion in the first dielectric structure and the first substrate, a second portion in the second dielectric structure and a third portion in the passivation structure, and widths of the first portion, the second portion and the third portion are different from each other (i.e. the width of the third metallic structure 23 gradually decreases as it penetrates through the first dielectric structure, the first substrate, the second dielectric structure and the passivation structure).

[AltContent: textbox ((Annotated Figure))][AltContent: textbox (BLC)][AltContent: textbox (ARRAY)][AltContent: textbox (TOV)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    543
    796
    media_image1.png
    Greyscale



Regarding claim 2 (1), Mitsuhashi teaches wherein the first substrate comprises a through via (TOV) region (annotated Fig. 14).
Regarding claim 3 (2), Mitsuhashi wherein the first metallic structure (16 and 47, annotated Fig. 14) is disposed in the BLC region and the TOV region (annotated Fig. 14), and the third metallic structure (23, annotated Fig. 14) is disposed in the TOV region (annotated Fig. 14).
Regarding claim 4 (1), Mitsuhashi teaches wherein the width of the first portion is greater than the width of the second portion, and the width of the second portion is greater than the width of the third portion (annotated Fig. 14).
Regarding claim 5 (1), Mitsuhashi further teaches a second substrate (9, annotated Fig. 14 and ¶[0064]), wherein the second metallic structure is disposed (2b and 9b, annotated Fig. 14) and the second substrate (9, annotated Fig. 14).
Regarding claim 6 (1), Mitsuhashi teaches wherein the first dielectric structure comprises at least a dielectric layer (45-2, annotated Fig. 14 and ¶[0153]) and an anti-reflective coating (ARC) (45-1, annotated Fig. 14 and ¶[0153]) disposed between the first substrate and the dielectric layer.
Regarding claim 9 (1), 9 Mitsuhashi teaches wherein the passivation structure comprise a plurality of passivation layers (2b and 9b, annotated Fig. 14).
Regarding claim 15, Mitsuhashi teaches in Figs. 14, 15A-15C and 16A-16C (annotated Fig. 14 shown above and Figs. 15A-15C shown below) and related text a method of manufacturing a semiconductor device, comprising: 
receiving a semiconductor structure having a first dielectric structure (45-1, 45-2, annotated Fig. 14 and ¶¶[0152] and [0159]), a second dielectric structure (26, annotated Fig. 14 and ¶[0073]), a first substrate (2, annotated Fig. 14 and ¶[0073]) disposed between the first dielectric structure and the second dielectric structure, and a passivation structure (2b, 9b, annotated Fig. 14 and ¶¶[0090]-[0091]), wherein the second dielectric structure is disposed between the first substrate and the passivation structure (annotated Fig. 14); 
forming a recess penetrating the first dielectric structure (Figs. 15A and 15B), the first substrate, the second dielectric structure and the passivation structure (¶¶[0096]-[0097] and [0157]-[0159]); 
forming a first metallic structure in the recess (23, Fig. 15B and ¶¶[0090] and [0159]), wherein the first metallic structure includes a first portion in the first dielectric (annotated Fig. 14), wherein widths of the first portion, the second portion and the third portion are different from each other (i.e. the width of the third metallic structure 23 gradually decreases as it penetrates through the first dielectric structure, the first substrate, the second dielectric structure and the passivation structure); and 
forming a second metallic structure (47 and 16, Figs. 16A-16C and ¶¶[0161]-[0165]) and a metal grid (i.e. Mitsuhashi teaches that blocking film 16 has multiple light receiving openings 16a that correspond to the photoelectric converters 20 (¶¶[0070] and in [0084]), which would be present on the right hand side of the imaging device disclosed by Mitsuhashi in Fig. 14 and which would result in the light blocking film forming a grid similar to that disclosed by the applicant as evidenced by Watanabe, Fig. 15) over the first dielectric structure (annotated Fig. 14), wherein the second metallic structure (47, Fig. 16C) is electrically connected to the first metallic structure (23, Fig. 16C), the second metallic structure blocks incident light entering into an optical sensing region of the semiconductor structure and is electrically connected to ground for directing electrons to the ground (i.e. part 16 of the second metallic structure blocks incident light and is electrically connected to ground (is grounded) through substrate 2, ¶¶[0084]-[0085]), wherein the metal grid is separated from the first metallic structure and the third metallic structure (i.e. when multiple openings 16a corresponding to multiple photoelectric converters 20 are formed the metal grid would be separated from the first and third metallic structures) and (annotated Fig. 14).

    PNG
    media_image2.png
    816
    585
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    802
    571
    media_image3.png
    Greyscale



Regarding claim 16 (15), Mitsuhashi further teaches bonding the first substrate to a second substrate to form the semiconductor structure (annotated Fig. 14 and ¶[0091]).
Regarding claim 17 (16), Mitsuhashi teaches wherein the semiconductor structure further comprises a third metallic structure (37, Fig. 15A and ¶[0158]) disposed between the passivation structure and the second substrate, and the third metallic structure is electrically connected to the second metallic structure by the first metallic structure (annotated Fig. 14).
Regarding claim 18 (17), Mitsuhashi teaches wherein the passivation structure comprises a first passivation layer (2b, annotated Fig. 14) disposed over the second dielectric structure (26, annotated Fig. 14) and a second passivation layer (9b, annotated Fig. 14) disposed over the third metallic structure, and the passivation structure is formed by bonding the first passivation layer and the second passivation layer during the bonding of the first substrate and the second substrate (¶[0091]).
Regarding claim 19 (15), Mitsuhashi further teaches forming a trench penetrating a portion of the first dielectric structure to expose a portion of the first substrate (¶¶[0084]-[0085]).
Regarding claim 20 (19), Mitsuhashi wherein the second metallic structure (i.e. portion 16 of the second metallic structure) fills the trench and is contact with the first substrate (Fig. 16C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi as applied to claim 6 above, and further in view of Murakoshi (US 2011/0227180, hereinafter “Murakoshi,” previously cited).
Regarding 7 (6), teaching of Mitsuhashi was disclosed above in the rejection of claim 6.  Mitsuhashi, however, does not explicitly teaches wherein the third metallic structure is electrically isolated from the first substrate by the dielectric layer of the first dielectric structure.  Murakoshi, in a similar field of endeavor, teaches in Figs. 16-20 and related text, a metallic structure (i.e. electrode, 33, Fig. 20 and ¶[0094]) electrically isolated from the first substrate (20, Fig. 20 and ¶[0100]) by a dielectric layer (32, Fig. 20 and ¶[0062]) of a first dielectric structure that comprises the dielectric layer (32 (66), Figs. 16 and 20 and ¶¶[0090]-[0091]) and an anti-reflective layer (53, Fig. 20 and ¶[0065]) in order to properly isolate the metallic structure from the substrate and provide isolation for the layers subsequently formed on the first dielectric structure (¶[0117]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, namely, providing appropriate isolation between the metallic structure (i.e. electrode) and the substrate, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to electrically isolate the third metallic structure from the first substrate disclosed by Mitsuhashi by the dielectric layer of the first dielectric structure as disclosed by Murakoshi in order properly isolate .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi as applied to claim 1 above, and further in view of Takahshi et al. (US 2011/0233702, hereinafter “Takahashi,” previously cited).
Regarding claim 8 (1), teaching of Mitsuhashi was disclosed above in the rejection of claim 1.  Mitsuhashi, however, does not explicitly teaches wherein the second dielectric structure comprise an ILD and an IMD.  Takahashi, in a similar field of endeavor, teaches in Fig. 4 and related text a second dielectric layer that includes and ILD (43a, 43b, Fig. 4 and ¶[0115]) and IMD (39, Fig. 4 and ¶[0115])  in order to form connection conductor having different heights.
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, namely, forming of connection conductor having different heights.
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include a second dielectric structure comprise an ILD and an IMD as disclosed by Takahashi in the semiconductor device disclosed by Mitsuhashi in order to form connection conductor having different heights.

Claim(s) 1, 6-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2012/0086094, hereinafter “Watanabe”) in view of Mitsuhashi et al. (US 2013/0020468, hereinafter “Mitsuhashi,” previously cited).
Regarding claim 1, Watanabe teaches in Fig. 15 (shown below) and related text a semiconductor device, comprising: 
a first dielectric structure (18, Fig. 15 and ¶[0060]); 
a second dielectric structure (14, Fig. 15 (Fig. 2) and ¶[0058]); 
a first substrate (12, Fig. 15 and ¶[0057]) disposed between the first dielectric structure and the second dielectric structure (Fig.15), wherein the first substrate has an array region and a black level collection (BLC) region (Fig. 15); 
a passivation structure (44, Fig. 15 and ¶[0125]) disposed over the second dielectric structure, wherein the second dielectric structure is disposed between the passivation structure and the first substrate (Fig. 15); 
a first metallic structure (19a and 19b, Fig. 15 and ¶[0067]) disposed over the first dielectric structure in the BLC region (Fig. 15); 
a second metallic structure (39, Fig. 15 and ¶[0123]) disposed over the passivation structure (Fig. 15); and 
a third metallic structure (23, Fig. 15 and ¶[0074]) disposed in the first dielectric structure (18, Fig. 15), the first substrate (12, Fig. 15), the second dielectric structure (14, Fig. 15) and the passivation structure (44, Fig. 15); and 
a metal grid  (19c, Fig. 15) disposed over the first dielectric structure (18, Fig. 15) in the array region, wherein the metal grid is separated from the first metallic structure and the third metallic structure (Fig. 15)
(19a, Fig. 15) is electrically connected to the second metallic structure (39, Fig. 15) through the third metallic structure (23, Fig. 15), the third metallic structure includes a first portion in the first dielectric structure and the first substrate, a second portion in the second dielectric structure and a third portion in the passivation structure.

    PNG
    media_image4.png
    579
    572
    media_image4.png
    Greyscale


While Watanabe teaches that the third metallic structure comprises a first portion in the first dielectric structure and the substrate, a second portion in the second dielectric structure and a third portion in the passivation structure, Watanabe does not 
Mitsuhashi in a similar field of endeavor teaches that a metallic structures (23, annotated Fig. 14) similar to that disclosed by Watanabe can be formed with gradually decreasing widths as it penetrates through the first dielectric structure, the first substrate, the second dielectric structure and the passivation structure (Fig. 14) so that the width of the first portion, the second portion and the third portion are different from each other (i.e. the width of the metallic structure 23 gradually decreases as it penetrates through the first dielectric structure, the first substrate, the second dielectric structure and the passivation structure) when providing connection between a sensor substrate (2, annotated Fig. 14 and ¶¶[0095] and [0158]) and circuit substrate (9, annotated Fig. 14 and ¶¶[0095] and [0158]).
Thus since the prior art teaches all of the claimed elements and such elements would behave in predictable manner, namely provide connection between sensor and circuit substrates it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a metallic structures as disclosed by Mitsuhashi with gradually decreasing widths as it penetrates through the first dielectric structure, the first substrate, the second dielectric structure and the passivation structure in the semiconductor device disclosed by Watanabe in order to in order to provide appropriate connection between a sensor substrate and circuit substrate.
Regarding claim 6 (1), the combined teaching of Watanabe and Mitsuhashi discloses wherein the first dielectric structure comprises at least a dielectric layer (Watanabe, 18, Fig. 15 and ¶[0060] and Mitsuhashi, 45-2, annotated Fig. 14 and ¶[0153]) and an anti-reflective coating (ARC) (45-1, annotated Fig. 14 and ¶[0153]) disposed between the first substrate and the dielectric layer.
Regarding claim 7 (6), the combined teaching of Watanabe and Mitsuhashi discloses wherein the third metallic structure (23, Fig. 15) is electrically isolated from the first substrate (12, Fig. 15) by the dielectric layer of the first dielectric (Watanabe, Fig. 15).
Regarding claim 10, Watanabe teaches in Fig. 15 (shown above) and related text a semiconductor device, comprising: 
a first dielectric structure (18, Fig. 15 and ¶[0060]); 
a second dielectric structure (14, Fig. 15 (Fig. 2) and ¶[0058]); 
a substrate (12, Fig. 15 and ¶[0057]) disposed between the first dielectric structure and the second dielectric structure (Fig. 15); 
a passivation structure (44, Fig. 15 and ¶[0125]) disposed over the second dielectric structure (Fig. 15), wherein the second dielectric structure is disposed between the passivation structure and the substrate; 
a first metallic structure (19b, Fig. 15 and ¶[0067]) disposed over the first dielectric structure (18, Fig. 15); 
a second metallic structure (39, Fig. 15 and ¶[0123]) disposed over the passivation structure (Fig. 15); and 
a third metallic structure (23, Fig. 15 and ¶[0074]) disposed in the first dielectric structure (18, Fig. 15), the substrate (12, Fig. 15), the second dielectric structure (14, Fig. 15) and the passivation structure (44, Fig. 15), 
(Fig. 15).
While Watanabe teaches that first metallic structure is connected to the second metallic structure through the third metallic structure (¶[0068]), Watanabe does not explicitly teach that the first metallic structure comprises a protrusion in contact with the substrate and as a result the substrate is electrically connected to the second metallic structure through the protrusion of the first metallic structure and third metallic structure.  Moreover, while Watanabe teaches that the third metallic structure comprises a first portion in the first dielectric structure and the substrate, a second portion in the second dielectric structure and a third portion in the passivation structure, Watanabe does not explicitly teach that the widths of the first portion, the second portion and the third portion are different from each other.
Mitsuhashi in a similar field of endeavor teaches in Fig. 14 (annotated Fig. 14 shown above) a first metallic structure (16, Fig. 14 and ¶¶[0084]-[0085] comprising a protrusion in contact with the substrate in order to ground the first metallic structure.
Thus since the prior art teaches all of the claimed elements and such elements would behave in predictable manner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a protrusion disclosed by Mitsuhashi in the first metallic structure disclosed by Watanabe such that the protrusion is in contact with the substrate in order to ground the first metallic sensor to the sensor substrate.  It is noted that since the first metallic structure disclosed by Watanabe is connected to the second metallic structure through the third metallic 
In addition, Mitsuhashi teaches that a metallic structures (23, annotated Fig. 14) similar to that disclosed by Watanabe can be formed with gradually decreasing widths as it penetrates through the first dielectric structure, the first substrate, the second dielectric structure and the passivation structure (annotated Fig. 14) so that the width of the first portion, the second portion and the third portion are different from each other (i.e. the width of the metallic structure 23 gradually decreases as it penetrates through the first dielectric structure, the first substrate, the second dielectric structure and the passivation structure) in order to provide connection between a sensor substrate (2, annotated Fig. 14 and ¶¶[0095] and [0158]) and circuit substrate (9, annotated Fig. 14 and ¶¶[0095] and [0158]).
Thus, since the prior art teaches all of the claimed elements and such elements would behave in predictable manner, namely provide connection between sensor and circuit substrates it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a metallic structures as disclosed by Mitsuhashi with gradually decreasing widths as it penetrates through the first dielectric structure, the first substrate, the second dielectric structure and the passivation structure in the semiconductor device disclosed by Watanabe in order to in order to provide appropriate connection between a sensor substrate and circuit substrate.
Regarding claim 11 (10), Watanabe and Mitsuhashi teaches wherein the width of the first portion is greater than the width of the second portion, and the width of the (Mitsuhashi, annotated Fig. 14).
Regarding claim 12 (10), Watanabe and Mitsuhashi teaches wherein the third metallic structure (23, Watanabe, Fig. 15) is electrically isolated from the substrate by a portion of the first dielectric structure (18, Watanabe, Fig. 15).
Regarding claim 13 (10), Watanabe and Mitsuhashi teaches wherein the protrusion of the first metallic structure penetrates the first dielectric structure to contact the substrate (Mitsuhashi, annotated Fig. 14 and ¶[0085]).
Regarding claim 14 (10), Watanabe and Mitsuhashi teaches wherein the first metallic structure (19b, Fig. 15 and ¶[0067) is electrically connected to the second metallic structure (39, Fig. 15 and ¶[0123]) through the third metallic structure (Watanabe, ¶[0068]).

Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are either not persuasive or moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to arguments related to claims 1 and 15, the applicant argues on pages 9 and 12 of the filed response, that Mitsuhashi fails to teach or suggest a metal grid disposed over the first dielectric structure.  The applicant points to A in Mitsuhashi’s Fig. 14 annotated by the applicant as allegedly corresponding to the claimed metal grid 
As discussed above in the rejection of claims 9 and 15 Mitsuhashi teaches the claimed metal grid over the first dielectric structure (i.e. layers 45-1 and 45-2 of the dielectric layer structure 45) in the array region.  Namely, while not explicitly shown in Fig. 14, Mitsuhashi teaches in paragraphs [0070] and [0084]-[0085] that metal grid is disposed in the array region, as the semiconductor device disclosed by Mitsuhashi includes a plurality of photoelectric converters 20 over which openings 16a would be formed, resulting in a metal grid structure that is the same as that claimed, as further evidenced by Watanabe in Fig. 15.  Thus, contrary to the applicant’s arguments Mitsuhashi teaches a metal grid disposed over the first dielectric structure.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 1:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             

/SHAUN M CAMPBELL/          Primary Examiner, Art Unit 2829                                                                                                                                                                                             
5/6/2021